Title: From Alexander Hamilton to Tench Coxe, 8 November 1794
From: Hamilton, Alexander
To: Coxe, Tench


Rostrave Camp [Pennsylvania] Novr. 8. 1794
Sir
As the Army will shortly be on the return from this Country, it is necessary to make an arrangement for the Supply. Mr Eli Williams will provide for the Virginia troops to Winchester, The Maryland troops to Williampsort, The Pensylvania Troops to Lancaster, The New Jersey troops to Trenton. The Quartermaster General will do the Same in his department. A provision remains to be made to furnish & Convey the troops from those points to their respective homes.
You will engage Carrington to take the Virginia troops at Winchester, Gale to take up those of Maryland at Williamsport Hunt of Trenton to take up those of New Jersey at that place & whomsoever you please to take up those of Pensylvania at Lancaster.
You will confer with the secretary of War & take in Concert the needful Steps. Mr. Woolcott will furnish the Money. No time is to be lost.
With Consideration I am   Your obedient Servt
Alex. Hamilton
Tench Coxe EsqrCommissioner of the Revenue
